Dear Ms. Jeansonne:
Your request for an Attorney General's opinion, regarding the appropriate quorum for the Louisiana Airport Authority (hereinafter, "LAA"), has been forwarded to me for review and response.
In your request, you state that Act 903 of the 2003 Regular Session increased the number of commissioners from twenty to twenty-seven. However, of those twenty-seven authorized commissioners, only seventeen have currently been appointed.
LAA's implementing statutes are found at La.R.S. 2:650 et seq. A review of those statutes, as amended by Act 903 of the 2003 Regular Session, reveals that the statutory language governing the quorum requirement of the LAA was also amended by Act 903 of the 2003 Regular Session.
Prior to Act 903, La.R.S. 2:654 (J) stated "Eleven members of the board shall constitute a quorum and such quorum shall be required for the transaction of all business of the board." Act 903 amended that sentence to state "A majority of the members of the board shall constitute a quorum, and such quorum shall be required for the transaction of all business of the board." (Emphasis added).
Consistent with prior opinions (see 93-466, attached), we interpret this language according to its plain terms — a majority of LAA's twenty-seven commissioners is required to obtain a quorum.
I trust this answers your inquiries. Feel free to contact this office should you require further assistance.
Yours very truly,
                                  CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ THOMAS L. ENRIGHT, JR. Assistant Attorney General
CCF/TLE:dsc
Enclosure
OPINION NUMBER 93-466
July 13, 1993
92-A-A RECREATION — Parks, Playgrounds, Playground 
Recreational Boards, Youth Programs
R.S. 33:4569.1
According to statute, a quorum of the commission which governs the Iberville Parish Parks and Recreation District is a majority of the entire membership of the commission, which statutorily consists of eleven members, seven of whom are citizen, voting members and four of whom are ex officio, non-voting members. It makes no difference, under statute, that not all members may be currently appointed at the time.
Mr. Louis W. Delahaye Assistant District Attorney Eighteenth Judicial District P.O. Drawer 880 Plaquemine, LA 70765-0880
Dear Mr. Delahaye:
This opinion is in response to your request regarding the eleven-member commission which governs the Iberville Parks and Recreation District. In your request, you iterated to us the question posed to you by the Iberville Parish Police Jury as to how a quorum of the commission is to be determined while there are only four of the seven voting members currently in office on the commission.
R.S. 33:4569.1 (A) creates this commission and clearly provides that "[t]he commission shall consist of eleven members . . ., to be composed [of] . . . [s]even citizen members . . . [and] [f]our [non-voting] ex officio members. . . ." R.S. 33:4569.1 (D) provides that "[a] majority of the membership of the commission shall constitute a quorum for the transaction of business." In our plain reading of these statutory provisions, "the membership of the commission" means "the eleven members" of which the commission consists, even though four of them hold non-voting, ex officio memberships. Consequently, according to our reading of the statute, a quorum consists of any six members of the commission.
It seems to make no difference to the quorum requirement that not all of the members provided by the statute are actually appointed to the commission at the time; such a situation does not reduce the number needed for a quorum according to the express and specific language of the statute. Thus, in our opinion, a quorum requires a majority of the entire membership of the commission, which statutorily consists of eleven members.
Trusting this opinion has adequately answered your request, we remain,
Yours very truly,
                                  RICHARD P. IEYOUB Attorney General
                              BY: _____________________ THOMAS S. HALLIGAN Assistant Attorney General
RPI:TSH:jv/861f